Citation Nr: 0516603	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part denied the 
veteran's claims of entitlement to service connection for 
back, neck, and psychiatric disabilities.  The veteran 
subsequently perfected this appeal.  

In October 2002, the Board undertook additional development 
of the veteran's claims pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In July 2003, the Board remanded this matter for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In March 
2004, the Board again remanded the above-listed issues for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2002, a videoconference hearing was held before a 
member of the Board.  In May 2005, the veteran was notified 
that the Veterans Law Judge (VLJ) who conducted his hearing 
was no longer employed by the Board.  He was further notified 
that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the veteran responded indicating that he wants 
a hearing before a VLJ at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a VLJ sitting at the RO.  
If the veteran is agreeable, a 
videoconference may be scheduled in lieu 
of a travel board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




